Citation Nr: 1534300	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  06-35 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a waiver of overpayment in the amount of $1,426.00 of VA dependency benefits.

[In accordance with BVA Directive 8430 (May 17, 1999), the Veteran's claims for entitlement to an evaluation higher than 30 percent for service-connected adjustment disorder and an evaluation higher than 30 percent for service-connected hypertensive heart disease will be concurrently adjudicated in a separate Board of Veterans' Appeal decision under a separate docket number.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran had active service from February 1974 to February 1976 and from December 1980 to October 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This case was remanded in June 2010 for further development.

The Board apologizes for the delays in the adjudication of this case. 

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran's file before the Board is contained in both Virtual VA and the Veterans Benefits Management System (VBMS) and a paper file.  In August 2005, the Veteran filed a request for a waiver of an overpayment of VA dependency benefits.  This claim was denied in March 2006.  

In June 2010, the Board remanded the claim for consideration of new evidence received in November 2006, namely a Certificate of Credits from the Veteran's child's secondary school.  At this time, it is unclear whether this matter has been fully adjudicated.  

The paper file includes a November 2011 e-mail from the San Juan RO to the Board which indicates that a SSOC was issued in November 2011.  However, no SSOC has been associated with the Veteran's paper file or electronic files with regard to this claim.

Efforts have been made by the Board to obtain the current status of the Veteran's claim without another remand.  In a July 2015 e-mail to the Board, the San Juan RO indicated that a status could not be provided as the file was currently at the Board and that their temporary file did not contain information related to the June 2010 Remand.

As the record before the Board is incomplete, on remand, the AOJ must ensure that all documents and evidence relevant to the Veteran's request for a waiver of overpayment of VA dependency benefits is associated with the paper claims file and/or uploaded to the VBMS/VVA file, including any SSOC issued in response to the June 2010 Remand.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ must ensure that all documents and evidence related to the Veteran's claims, to specifically include any SSOC issued since the June 2010 Remand, is associated with the paper claims file and/or accurately reflected in the VBMS/VVA file.  This includes a copy of a November 2011 SSOC, if it exists.
 
2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

